Filed 12/14/21 P. v. Stolz CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B311891
                                                           (Super. Ct. No. 19F-08775)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

RYAN CRAIG STOLZ,

     Defendant and Appellant.


            Ryan Craig Stolz appeals from the judgment after
pleading no contest to possession of an assault weapon (Pen.
Code, § 30605, subd. (a)). The trial court suspended imposition of
sentence and ordered him to serve two years of formal probation.
Stolz contends the judgment should be reversed because the court
erroneously denied his motion to suppress evidence. We agree,
and reverse.
           FACTUAL AND PROCEDURAL HISTORY
            Sergeant Matt Chesson received a report of a
domestic disturbance between two people at Stolz’s residence, one
of whom had been heard screaming that they needed to go to the
hospital. The sergeant was also told that police had previously
responded to the residence after Stolz allegedly pointed a gun at
someone. Sergeant Chesson had previously gone to the same
residence in response to a reported drug overdose.
             Sergeant Chesson saw a truck leave Stolz’s residence
as he approached. He and another officer continued to the
residence as others pursued the truck. When they arrived,
Sergeant Chesson knocked on the front door and rang the
doorbell, but received no response. The other officer went around
the exterior of the residence and saw a woman lying in a
bedroom. She appeared to be breathing, but did not respond
when the officer called out.
             While he waited at the front door, Sergeant Chesson
received word that Stolz had been detained. He then went to
assist his partner and the unresponsive woman. As he passed by
the garage, he saw a large safe inside the garage with its door
slightly ajar. He could not see into the safe, however, so he
entered the garage and opened the door to the safe. Inside were
various firearms and high-capacity magazines.
             Prosecutors charged Stolz with possession of an
assault weapon and three other charges related to the contents of
the safe. Stolz moved to suppress the evidence supporting these
charges, arguing that the search of his safe and seizure of its
contents ran afoul of the Fourth Amendment. Prosecutors
countered that the “combination of a life-threatening potential
emergency, along with an officer safety issue” justified the search
and seizure. The trial court denied Stolz’s motion. He then pled
no contest to the possession of an assault weapon in exchange for
dismissal of the other charges and a two-year probation term.




                                 2
                            DISCUSSION
              Stolz contends the judgment should be reversed
because Sergeant Chesson’s search of the safe in his garage and
seizure of its contents violated the Fourth Amendment. We
agree.
              “In California, issues relating to the suppression of
evidence . . . are reviewed under federal constitutional
standards.” (People v. Troyer (2011) 51 Cal.4th 599, 606
(Troyer).) Under the Fourth Amendment, “a warrantless entry
into a home is presumptively unreasonable.” (Troyer, at p. 606.)
Prosecutors thus had “the burden of establishing that . . . [an]
exception to the warrant requirement justified the entry” into
Stolz’s home. (Ibid.) In reviewing the trial court’s determination
that prosecutors met that burden, we defer to the court’s factual
findings if supported by substantial evidence. (People v. Tully
(2012) 54 Cal.4th 952, 979.) We then exercise our independent
judgment to determine whether the court’s ruling on the
suppression motion was correct. (Ibid.)
                       Emergency aid exception
              The trial court erred when it denied Stolz’s motion to
suppress the evidence found in his safe. As to the first basis
prosecutors put forth to justify Sergeant Chesson’s search—the
“emergency aid exception”—the parties agree that “‘police may
enter a home without a warrant when they have an objectively
reasonable basis for believing that an occupant is seriously
injured or imminently threatened with such injury.’ [Citation.]”
(Troyer, supra, 51 Cal.4th at p. 606.) But “‘“‘[t]here is no ready
litmus test for determining whether such circumstances exist.’”’”
(Ibid.) Rather, “‘“‘in each case the claim of an extraordinary




                                 3
situation must be measured by the facts known to the officers’”’”
at the time of their search. (Ibid.)
              If a search is justified by the emergency aid
exception, its scope is “‘strictly circumscribed by the exigencies
[that] justify its initiation.’” (Mincey v. Arizona (1978) 437 U.S.
385, 393.) The officers may not, for example, continue their
search once all of those who might require aid have been located.
(Ibid.; see also Troyer, supra, 51 Cal.4th at p. 609 [search
justified where officer “had no prior information indicating that
only one victim was involved”].) Nor will the presence of firearms
in the home, without more, justify the search. (People v. Ovieda
(2019) 7 Cal.5th 1034, 1043 (Ovieda).)
              Here, Sergeant Chesson received a report about a
domestic disturbance between two people at Stolz’s residence that
contained no information about the use of a weapon. As he
approached the residence, Sergeant Chesson saw one person
leave. Another officer saw the second person inside. Sergeant
Chesson then received word that the person who had just left the
residence—Stolz—had been detained. Because the sergeant’s
search of the safe occurred after Stolz had been detained, after
the potential victim had been located, and in the absence of
evidence that firearms or other weapons posed a threat, it was
not justified under the emergency aid exception to the warrant
requirement. (Ovieda, supra, 7 Cal.5th at p. 1043.)
              The Attorney General’s comparison of this case to
People v. Chavez (2008) 161 Cal.App.4th 1493 is not persuasive.
In Chavez, a woman asked a police officer to go to her residence
to see if the vehicle her boyfriend had taken was there. (Id. at p.
1497.) She told the officer that her boyfriend had access to a
firearm and that their son may be with him. (Ibid.) When the




                                4
officer arrived at the residence, he saw a revolver on the ground
outside and scaled a fence to retrieve it. (Ibid.) Our colleagues in
the Third District upheld the seizure of the revolver because the
responding officer had information that the defendant had access
to a firearm and had another person with him, and he saw the
gun in plain sight. (Id. at pp. 1499-1503.) In contrast, here
Sergeant Chesson had no information that a firearm was
involved in the domestic disturbance; he had no information that
anyone other than Stolz and the unresponsive woman were
involved in the disturbance; and he saw no weapon in plain sight.
Ovieda, supra, 7 Cal.5th 1034 thus controls this case, not Chavez.
                            Protective sweep
               Alternatively, prosecutors argued that “an officer
safety issue” justified the search of Stolz’s safe. When responding
to the scene of an alleged crime, police may perform a “protective
sweep,” a “quick and limited search of premises . . . to protect the
safety of police officers or others.” (Maryland v. Buie (1990) 494
U.S. 325, 327.) Such a search “is decidedly not ‘automatic,’ but
may be conducted only when justified by a reasonable, articulable
suspicion that the house is harboring a person posing a danger to
those on the arrest scene.” (Id. at p. 336.) Thus, to conduct a
protective sweep, police must have “a reasonable suspicion both
that another person is in the premises and that that person is
dangerous.” (People v. Werner (2012) 207 Cal.App.4th 1195, 1206
(Werner), italics original.) “The existence of such a reasonable
suspicion is evaluated on a case-by-case basis by looking at the
“‘“totality of the circumstances”’” to ascertain whether the police
had . . . ‘a “particularized and objective basis”” for [their]
suspicion.” (Ibid.)




                                 5
             Here, when Sergeant Chesson opened the safe, he
knew that Stolz had been detained and that the alleged victim
had been found. He thus lacked any particularized or objective
basis for suspecting that any other person was at the residence or
that that person was dangerous. The search of the safe was not
justified as a protective sweep. (Werner, supra, 207 Cal.App.4th
at p. 1209 [“‘“mere abstract theoretical ‘possibility’ that someone
dangerous might be inside a residence does not constitute
‘articulable facts’” justifying a protective sweep”].)1
                            DISPOSITION
             The judgment is reversed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




      1 Because we  conclude that Sergeant Chesson’s search of
the safe was not justified, we do not consider the parties’
remaining contentions.


                                 6
                    Jesse J. Marino, Judge

           Superior Court County of San Luis Obispo

               ______________________________


            Sanger Swysen & Dunkle, Stephen K. Dunkle and
Sarah S. Sanger for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Noah Hill and Michael C. Keller,
Deputy Attorneys General, for Plaintiff and Respondent.